DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 7 lines 21-24, filed 09/28/2021, with respect to the rejection(s) of claim(s) 12 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rotter (US8974618 – previously of record).
Applicant further argues that new claims 22 and 26 recite matter which is neither taught nor suggested by the prior art of record. While these new limitations have not been address previously, as the Examiner believes prior art of record Rotter discloses these limitation the Examiner will attempt to address them, for further clarification see the rejections below.
In reference to claim 22, as argued on page 8 paragraph 4, in order to form a scarf joint one tapered edge is necessarily disposed on an inside of the hollow tube and a second tapered edge is necessarily disposed on the outside of the hollow tube (See, for example, Dixon Fig. 3).
In reference to claim 26, as argued on page 8 last paragraph, it is the Examiner’s position that Rotter Fig. 14, discloses the claimed concave segment arrangement. Specifically, Fig. 14 shows a plurality .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a composite preform” in line 5 and then recites “a composite preform” in line 8. It is unclear whether this is intended to limit the claim to require 2 separate preforms be used or could be the same composite preform or a separate preform. Based on Applicant’s arguments, for the purposes of examination the claim is interpreted as requiring two separate preforms.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 12, 14, 15, 18, 19, 22-24, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US20120056358 – previously of record) in view of Rotter (US8974618 – previously of record).

In reference to claim 12:
Dixon discloses a method for forming a hollow tube assembly (claim 1) from a plurality of concave segments extending in a longitudinal direction of the hollow tube assembly (Fig. 3), comprising: 
forming at least one first concave segment extending in the longitudinal direction and having first tapered edges (Fig. 3 para 0066); 
forming at least one second concave segment extending in the longitudinal direction and having second tapered edges (Fig. 3 para 0066); and 
forming the hollow tube assembly by joining the at least one first concave segment and the at least one second concave segment along the respective first and second tapered edges by a scarf joint (Fig. 3 para 0066); 
wherein the at least one first concave segment and the at least one second concave segment are joined by: 

urging the at least one first and second concave segments against inside surfaces of the mold by inflating an inflatable bladder disposed within the mold (para 0067).
Dixon does not disclose wherein the at least one first concave segment and at least one second concave segment are positioned on separate composite preforms.  However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Rotter discloses the use of a plurality of sections formed using scarf joints to form a hollow structure (col 8 ln 53-64; Figs. 5-14). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Dixon with the multiple piece skin of Rotter because all of the claimed elements are known in the art and the combination yields predictable results, e.g. a hollow structure is formed of multiple segments with scarf joints.

In reference to claim 14:
In addition to the discussion of claim 12, above, Dixon further discloses further comprising curing the at least one first and second concave segments with the scarf joint inside the mold at elevated temperatures (para 0067).

In reference to claim 15:


In reference to claim 18:
In addition to the discussion of claim 12, above, Dixon further discloses wherein the concave segments are constructed from a composite material comprising resin-impregnated carbon fiber reinforced polymers (CFRP)(paras 0041-0043).

In reference to claim 19:
In addition to the discussion of claim 12, above, Dixon further discloses wherein the first and second tapered edges are formed by superimposing layers of the resin-impregnated CFRP with a relative offset perpendicular to the longitudinal direction (paras 0066; Fig. 3).

In reference to claims 22-24:
Dixon discloses a method for forming a hollow tube assembly (claim 1) comprising: 
forming at least one concave segment extending in a longitudinal direction of the hollow tube assembly, each of the concave segments comprising a composite preform having a first tapered edge and a second tapered edge (Fig. 3 para 0066); 
forming the hollow tube assembly by: 
joining the at least one concave segment by at least one scarf joint between the first tapered edge of one of the concave segments and a second tapered edge of an adjacent one of the concave segments, wherein for each scarf joint, the first tapered edge comprising the scarf joint is disposed on 
placing the joined at least one concave segment inside a fixed external mold (para 0067); and 
urging the at least one concave segment against inside surfaces of the mold by inflating an inflatable bladder disposed within the mold (para 0067).
Dixon does not disclose that a plurality of concave segments are formed and the plurality of concave segments are joined by using scarf joints (claim 23), wherein the plurality of concave segments comprises more than two concave segments (claim 23), herein the plurality of concave segments comprises at least four concave segments (claim 24). However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Rotter discloses the use of a plurality of sections formed using scarf joints to form a hollow structure (col 8 ln 53-64; Figs. 5-14). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Dixon with the multiple piece skin of Rotter because all of the claimed elements are known in the art and the combination yields predictable results, e.g. a hollow structure is formed of multiple segments with scarf joints.

In reference to claims 26-28:
Dixon discloses a method for forming a hollow tube assembly (claim 1) comprising: 

forming the hollow tube assembly by: 
joining the at least one concave segments by a scarf joint between the first tapered edge and second tapered edge of the at least one concave segment (Fig. 3); 
placing the joined at least one concave segment inside a fixed external mold (para 0067); and 
urging the plurality of concave segments against inside surfaces of the mold by inflating an inflatable bladder disposed within the mold (para 0067).
Dixon does not disclose forming a plurality of concave segments and joining the plurality of concave segments by a plurality of scarf joints, wherein for scarf joints joining a first one of the concave segments the first and second tapered edges of the first concave segment are disposed on an outside of the hollow tube assembly and for scarf joints joining a second one of the concave segments, the first and second tapered edges of the second concave segment are disposed on an inside of the hollow tube assembly (claim 26), wherein the plurality of concave segments comprises more than two concave segments (claim 27), or wherein the plurality of concave segments comprises at least four concave segments (claim 28). However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Rotter discloses the use of a plurality of sections formed using scarf joints to form a hollow structure (col 8 ln 53-64; Figs. 5-14). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to .

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon and Rotter as applied to claim 12, above, and further in view of Xie (Scarf Repair of Composite Laminates – previously of record).
In addition to the discussion of claim 12, above, Dixon does not disclose wherein the first and second tapered edges have taper angles of less than 6 degrees (claim 16) or wherein the first and second tapered edges of taper angles of less than 3 degrees (claim 17). However, this is taught by Xie. Xie teaches scarf repair of composite laminates (title). Xie further teaches that the largest tensile strength occurs with the smallest scarf angle (abstract) and specifically notes strength at 2 degrees (pg 4 “Conclusions” section). It would have been obvious to a person having ordinary skill in the art to modify the method of Dixon with a scarf angle less than 3 degrees, e.g. 2 degrees, in order to obtain a part with improved strength characteristics.


Claims 21, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon and Rotter as applied to claims 12, 22, and 26, above, and further in view of Sridharan (A Parametric Study of Strength and Stiffness of Hybrid Scarf Joints) and Strobel (US4832548).

In reference to claim 21:
In addition to the discussion of claim 12, above, modified Dixon does not teach further comprising installing at least one fastener through the scarf joint. However, this is taught by Sridharan. 
Modified Dixon does not disclose wherein the at least one fastener is a blind fastener. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Strobel teaches a blind fastener for composite material (abstract, Figs. 1-4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Dixon with the blind fastener of Strobel because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the scarf joint is strengthened by a known fastener. 

In reference to claim 25:
In addition to the discussion of claim 22, above, modified Dixon does not teach further comprising installing at least one fastener through the scarf joint. However, this is taught by Sridharan. Sridharan teaches adhesively bonded scarf joints enriched with mechanical fasteners (abstract). Sridharan further teaches that scarf joints enriched with mechanical fasteners have higher strength characteristics (pg 5-6; Figs. 4-5). It would have been obvious to a person having ordinary skill in the art 
Modified Dixon does not disclose wherein the at least one fastener is a blind fastener. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Strobel teaches a blind fastener for composite material (abstract, Figs. 1-4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Dixon with the blind fastener of Strobel because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the scarf joint is strengthened by a known fastener.

In reference to claim 29:
In addition to the discussion of claim 26, above, modified Dixon does not teach further comprising installing at least one fastener through the scarf joint. However, this is taught by Sridharan. Sridharan teaches adhesively bonded scarf joints enriched with mechanical fasteners (abstract). Sridharan further teaches that scarf joints enriched with mechanical fasteners have higher strength characteristics (pg 5-6; Figs. 4-5). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Dixon with the mechanical fasteners of Sridharan in order to obtain a process which produces composite joints with improved strength.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742